                                                                                https://www.adn.com/politics/2018/11/08/gov-elec…
Gov.-elect Dunleavy names Alaska GOP chairman as his chief of
staff - Anchorage Daily News

    Web Clip




 Local    | Anchorage       63°F           Obituaries ADN Store e-Edition Sponsored Content




  Politics


  Gov.-elect Dunleavy names
  Alaska GOP chairman as his                                                                                    4

  chief of staff                                                                                                Peaks
                                                                                                                4
                                                                                                                Week   Get
         Author: Annie Zak, Tegan Hanlon      Updated: November 9, 2018                                         s     Ticket
                                                                                                                            s
         Published November 8, 2018                                                                             Sunday
                                                                                                                ,
                                                                                                                August
                                                                                                                1, 2021


                                                                                                                Alask
                                                                                                                a
                                                                                                                Crafte
                                                                                                                rs
                                                                                                                Marke Get
                                                                                                                       Ticket
                                                                                                                t 2021    s
                                                                                                                Friday,
                                                                                                                Januar
                                                                                                                y 1,
                                                                                                                2021


                                                                                                                Salm
                                                                                                                on
                                                                                                                Bake
                                                                                                                7/26
                                                                                                                Live
                                                                                                                Music
                                                                                                                :          Get
   Gov.-elect Mike Dunleavy speaks to reporters after announcing his first cabinet pics                                   Ticket
                                                                                                                She's        s
   Thursday, Nov. 8, 2018 at the Alaska Miners Association convention. (Loren Holmes /                          With
   ADN)                                                                                                         Me
                                                                                                                Monda
                                                                                                                y, July
  Alaska's next governor, Republican Mike Dunleavy, announced                                                   26,
                                                                                                                2021
  Thursday that he had selected Tuckerman Babcock to be his chief of
  staff when he takes office next month. Babcock was the chairman of                           ◄ 1 2 3 4 5 6 ... 12 ►
                   Case
                 EXH      3:19-cv-00025-JWS
                     21 - Opposition              Document
                                     to Motion Summary        71-2
                                                       Judgment       FiledMotion
                                                                  & Cross-  07/30/21    Page Judgment
                                                                                  for Summary 1 of 4
                                                      Page 1 of 4
the Alaska Republican Party, and resigned from that position at 2
p.m.


Dunleavy made the announcement at the Alaska Miners Association                         Most-Read
annual convention in downtown Anchorage, during a speech that
                                                                                        1   Jeff Barnhart,
also focused on resource development. It was his first high-profile                         Anchorage golfer,
                                                                                            musher and coach,
appearance since Tuesday's election.                                                        dies prior to East’s
                                                                                            final baseball game —
                                                                                            and his son sparks a
                                                                                            come-from-behind
"I want to let you know that Alaska is open for business," he told the                      win
crowd. People responded with applause and cheers. "I'll say that
again — Alaska is open for business."

                                                                                        2   Coronavirus Q&A:
He said he wants "more Red Dogs, more Pogos, more Kensingtons,"                             How full are
                                                                                            Anchorage hospitals?
referring to mines around the state.                                                        Should vaccinated
                                                                                            Alaskans do anything
                                                                                            differently as cases
                                                                                            rise?
"I mean this state, in my opinion, if everything works out, is gonna
be humming here in just a few years. … You're going to have to put
on your seatbelts because it's not going to be a slow crawl. We're                      3   Man set fire to
gonna pick up speed here real fast."                                                        Roscoe’s restaurant
                                                                                            in downtown
                                                                                            Anchorage Saturday,
                                                                                            police say
                                  Read More
[Related: 'It's going to be rolled out pretty quick.' Here's everything

 About this Author
                                                                                        4   Solo miner recounts
                                                                                            dayslong siege by
Annie Zak                                                                                   aggressive brown
                                                                                            bear near Nome
Annie Zak was a business reporter for the ADN between 2015 and 2019.



                                                                                        5   Lydia Jacoby of
                                                                                            Seward swims into
                                                                                            Olympic finals
Tegan Hanlon
Tegan Hanlon was a reporter for the Anchorage Daily News between 2013 and 2019.
She now reports for Alaska Public Media.




                                                                                       ADN Recommends


                                Comments



 Sponsored .
                                                          Sponsored Links by Taboola


              Case
            EXH      3:19-cv-00025-JWS
                21 - Opposition              Document
                                to Motion Summary        71-2
                                                  Judgment       FiledMotion
                                                             & Cross-  07/30/21    Page Judgment
                                                                             for Summary 2 of 4
                                                 Page 2 of 4
 No More Spam        Tommy Chong:        The Best Face
 Calls. Sign Up To   Stop Wasting Yo…    Mask for Air …
 Say Goodbye To …    Tommy Chong's CBD   Sonovia
 RoboKiller




  Case
EXH      3:19-cv-00025-JWS
    21 - Opposition              Document
                    to Motion Summary        71-2
                                      Judgment       FiledMotion
                                                 & Cross-  07/30/21    Page Judgment
                                                                 for Summary 3 of 4
                                     Page 3 of 4
  Case
EXH      3:19-cv-00025-JWS
    21 - Opposition              Document
                    to Motion Summary        71-2
                                      Judgment       FiledMotion
                                                 & Cross-  07/30/21    Page Judgment
                                                                 for Summary 4 of 4
                                     Page 4 of 4
